Title: From Thomas Jefferson to Herman LeRoy, 17 November 1793
From: Jefferson, Thomas
To: LeRoy, Herman



Dear Sir
Germantown Nov. 17. 1793.

I have duly received your favor of the 13th. and learn from it a very different state of things from what either my son in law or my self were apprised of. However, tho’ the debt be much greater than I had understood, 










 the coupling of Dover in the mortgage is a more than proportionate increase of the security. All I have therefore to wish at present is that the proceeds of the protested bill may be first applied in diminution of the debt, and Dover be applied before Varina be called on, in which case the latter will be safe, as Dover will sell for the double of the residue of the debt, after the proceeds of the protested bill shall have been applied to it’s diminution. In the mean time I advise my son in law to consign his wheat to you, and to proceed in providing all the monies he can in your hands, to remain there as his separate property, subject to be hereafter declared by him to have been a paiment at the time in exoneration of Varina specially, or to any other order of his. This appears to me his safest course, relying at the same time on your indulgence by directing your agent to draw his paiments from the protested bill and Dover as far as they will go, and before he proceeds to levy them on Varina. I am with great regard and with my most friendly respects to Mr. Bayard, Dear Sir Your most obedt servt

Th: Jefferson

